Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          29-AUG-2019
                                                          09:58 AM


                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        ECKARD BRANDES, INC.,
                    Respondent/Appellant-Appellee,

                                  vs.

          DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS,
                  Respondent/Appellee-Appellee,

                                  and

                              SCOTT FOYT,
                   Petitioner/Intervenor-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 18-1-0011)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/intervenor-appellant Scott Foyt’s
application for writ of certiorari, filed on July 19, 2019, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held, subject to further order of this court.     Any party may,
within ten days and pursuant to Rule 34(c) of the Hawai#i Rules
of Appellate Procedure, move for retention of oral argument.
          DATED:    Honolulu, Hawai#i, August 29, 2019.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson